DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
	The following is an examiner's statement of reasons for allowance:  
The prior art fails to disclose or render obvious the claimed combination including a method for adapting modeled reaction kinetics of at least one reaction taking place in a catalytic converter, comprising the step of: calculation, via a processing unit (140), of at least one fill level of the catalytic converter using a signal of an exhaust-gas sensor (145) upstream of the catalytic converter (130) and using a catalytic converter model with at least one storage capacity and reaction kinetics of the at least one reaction taking place in the catalytic converter (130); fill-level-dependent setting of a composition of an air-fuel mixture such that the calculated fill level approximates to the specified setpoint value; ascertainment (220) of a difference between a detected signal of the exhaust-gas sensor (145) upstream of the catalytic converter (130) and a detected signal of an exhaust-gas sensor (147) downstream of the catalytic converter (130); and deactivation (240) of the fill-level-dependent setting of the composition of the air-fuel mixture, renewed ascertainment (250) of the difference between the signals of the exhaust-gas sensors (145, 147) upstream and downstream of the catalytic converter (130) in the case of deactivated fill-level-dependent setting of the composition of the air-fuel mixture, and correction (260) of the reaction kinetics of the at least one reaction taking place in the catalytic converter (130) in accordance with a discrepancy between the differences between the detected signals of the exhaust-gas sensors upstream and downstream of the catalytic converter in the case of activated and deactivated fill-level-dependent setting of the composition of the air-fuel mixture.
The prior art fails to disclose or render obvious the claimed combination including a non-transitory, computer-readable medium containing instructions that when executed by a computer cause the computer to adapt modeled reaction kinetics of at least one reaction taking place in a catalytic converter, with model-based fill level feedback control, by: calculating at least one fill level of the catalytic converter using a signal of an exhaust-gas sensor upstream of the catalytic converter and using a catalytic converter model with at least one storage capacity and reaction kinetics of the at least one reaction taking place in the catalytic converter; fill-level-dependent setting of a composition of an air-fuel mixture such that the calculated fill level approximates to the specified setpoint value; ascertaining a difference between a detected signal of the exhaust-gas sensor upstream of the catalytic converter and a detected signal of an exhaust-gas sensor downstream of the catalytic converter; and deactivating the fill-level-dependent setting of the composition of the air-fuel mixture, renewed ascertainment of the difference between the signals of the exhaust-gas sensors upstream and downstream of the catalytic converter in the case of deactivated fill-level-dependent setting of the composition of the air-fuel mixture, and correction of the reaction kinetics of the at least one reaction taking place in the catalytic converter in accordance with a discrepancy between the differences between the detected signals of the exhaust-gas sensors upstream and downstream of the catalytic converter in the case of activated and deactivated fill-level-dependent setting of the composition of the air-fuel mixture.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Prior Art
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and consists of eight patents:
	Eckart et al. (Pat./Pub. No. US 2019/0309698), Fey et al. (Pat./Pub. No. US 2018/0320571), Devarakonda et al. (Pat./Pub. No. US 2016/0265414), Zimmerschied et al. (Pat./Pub. No. US 2014/0358355), Kumar et al. (Pat./Pub. No. US 2015/0233315), Yacoub et al. (Pat./Pub. No. US 2012/0090297), He et al. (Pat./Pub. No. US 2010/0050607), and Hehle et al. (Pat./Pub. No. US 2014/0032189), all discloses an exhaust gas purification for use with an internal combustion engine. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner Binh Tran whose telephone number is (571) 272-4865.  The examiner can normally be reached on Monday-Friday from 8:00 a.m. to 4:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Mark Laurenzi, can be reach on (571) 270-7878.   The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300 for regular communications and for After Final communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Binh Q. Tran
/BINH Q TRAN/Primary Examiner, Art Unit 3748                                                                                                                                                                                                        May 20, 2022